COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Kevin Campbell v. M. Brandon Maggiore, Guardian Ad Litem for
                           Lonnie Phillips, Jr.

Appellate case number:     01-14-01004-CV

Trial court case number: PR-0074571

Trial court:               Probate Court of Galveston County

        Appellant, Kevin Campbell, has filed (1) a motion to waive or abate this Court’s filing
fee pending a hearing on the contest to his affidavit of indigence and (2) a motion to compel the
court reporter to file the reporter’s record in this appeal, contending that the fee for preparation
of the reporter’s record has been paid. The court reporter has notified the Clerk of this Court that
appellant “has not made the necessary payment arrangements . . . to obtain a copy of all of the
transcripts she has requested to be submitted to the Court of Appeals.” We dismiss appellant’s
two motions as moot.

        The clerk’s record and supplemental clerk’s records filed in this Court reflect that
appellant filed an affidavit of indigence in the trial court on December 31, 2014. See TEX. R.
APP. P. 20.1(a)(2), (c)(1), (d). Appellee, M. Brandon Maggiore, Guardian Ad Litem for Lonnie
Phillips, Jr., filed, on January 6, 2015, a motion to strike and objection to the affidavit of
indigence and, on January 15, 2015, a motion to extend the time for a hearing and ruling on the
contest. See TEX. R. APP. P. 20.1(e)(1). The trial court, therefore, was required to either conduct a
hearing or sign an order extending the time to conduct the hearing by January 16, 2015. See TEX.
R. APP. P. 4.1, 20.1(i)(2), (3). On January 16, 2015, the trial court signed an order extending the
time for conducting a hearing on the contest to twenty days “after the receipt of the ruling on
Veronica L. Davis’ Motion to Recuse.” Cf. TEX. R. APP. P. 20.1(i)(3) (“The time for conducting
a hearing on the contest must not be extended for more than 20 days from the date the order is
signed.”). Further, to properly sustain the contest, the trial court was required to sign an order
sustaining the contest within the prescribed period for the hearing. See TEX. R. APP. P. 20.1(i)(4).
On May 29, 2015, the district clerk filed a clerk’s record on indigence with the Clerk of this
Court. That clerk’s record does not reflect that the trial court signed an order ruling on the
contest within the applicable time period. Accordingly, the allegations in the affidavit are
deemed true, and appellant is entitled to proceed without advance payment of costs. See id.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

        The court reporter has filed an information sheet indicating that appellant has requested
preparation of the reporter’s record. It is further ORDERED that the court reporter file with this
Court, within 30 days of the date of this order and at no cost to appellant, the reporter’s record.
See TEX. R. APP. P. 20.1(k), 35.1(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: August 11, 2015